Citation Nr: 1230087	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-00 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel







INTRODUCTION

The Veteran served on active duty from October 1960 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and January 2008 RO decisions, which denied a claim for service connection for PTSD. 

The Board notes that additional evidence has been submitted since the statement of the case (SOC) was issued with respect to this claim.  However, as this claim is being remanded for further development, the Board finds there is no prejudice to the Veteran in proceeding to review this evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for PTSD.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Specifically, the Veteran has asserted that he served as a machinist mate in charge of the engine room dealing with boilers.  He contended that there was a risk that it might explode at any time and that it did explode once, although no one was hurt in that situation.  The Veteran contended that, every time he walked into that engine room, his life was in danger.  He claimed that there were constant pressures to repair any and all engine malfunctions within seconds to keep the ship running.  

Further, the Veteran described a couple of incidents when his ship was sent to be available during a time of conflict, such as when the Chinese were invading Taiwan in 1961 and when Laos got hit.  The Veteran asserted that, while aboard the USS Thetis Bat in 1961, the Chinese were invading Quemoy-Matsu and his ship debarked several thousand marines to stop the invasion.  He also claimed that his ship was involved in the Cuban blockade from beginning to end.  He alleged that his ship was involved in the stopping and boarding of ships, some of which had to have shots fired over bow and forcibly boarded.  Further, the Veteran contended that, when President Kennedy made his European tour in 1962, the USS Thetis Bay carried 4 presidential helicopters to Germany from mid-May to July.  He claimed that his ship carried presidential helicopters 3 times in 1963.  He also claimed that his ship was involved in several high speed critical actions, which were covert and of which he was never informed as to the location or the reason for the operation.  At least one of these actions involved picking up underwater demolition teams on the Pacific side and proceeding south.  This operation lasted 90 days.     

Moreover, throughout the claims file, the Veteran reported that he had a constant fear of being attacked by Russian submarines during service while performing his shipboard duties in hostile waters.  Additionally, the Veteran asserted that his ship was endangered in violent storms.  In one such storm while passing Cape Hatteras, the ship was taking rolls in choppy, enormous swells that were so violent that they affected the operation of the boilers and the main engines.  He also claimed that the ship rode out 3 typhoons in the Pacific Ocean and lost the load multiple times on other occasions.  The Veteran asserted that, on a Wednesday in September of 1962, it was announced that they would be getting underway in 2 hours.  Later on, the Veteran was led to believe that they were surrounded by Soviet submarines.      

Additionally, the Veteran asserted that, soon after being released from the Navy, he was sent a letter from the Reserve informing him that he needed to report to the Reserve office to finish his 2 years.  He claimed that, after discussing his hostile and erratic behavior since being released from the Navy, he was dismissed from reporting.  

A review of the service treatment records reveals no complaints, treatment, or diagnoses of a psychiatric disability of any kind.

The claims file contains a November 16, 2007, Memorandum from VA, which issued a formal finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD.  

The claims file also contains a December 2006 mental health evaluation conducted by a VA social worker.  This social worker diagnosed the Veteran with PTSD and determined that the experience of living aboard a ship and feeling responsible for preventing the engine room from blowing up does appear to have led to some PTSD symptoms.

The Board notes that a VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that a Veteran suffered an event, injury, or disease in service; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board acknowledges that several of the Veteran's asserted stressors are too vague and do not contain sufficient detail so as to allow VA to attempt verification.  However, as the Veteran has indicated one of his stressors as including a fear that the engine room of which he was in charge would blow up while under his supervision, his personnel records reflect that he served aboard the USS Thetis Bay while in service, and a VA social worker has indicated that the experience of living aboard a ship and feeling responsible for preventing the engine room from blowing up does appear to have led to some PTSD symptoms, the Board finds that the low threshold of McClendon has been met.  As such, the Veteran should be scheduled for a VA examination to diagnose him with all current psychiatric disabilities, to include PTSD in accordance with the criteria for PTSD as set forth in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV), and to determine whether this PTSD or any other psychiatric disability was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the examiner should consider whether any diagnosed psychiatric disabilities were caused or aggravated by his active duty service. 

Further, as noted above, the Veteran has asserted that, soon after being released from the Navy, he was sent a letter from the Reserve informing him that he needed to report to the Reserve office to finish his 2 years.  He claims that, after discussing his hostile and erratic behavior since being released from the Navy, he was dismissed from reporting.  The RO should ensure that any available personnel records relating to his dismissal or discharge from Reserve service are associated with the claims file. 

Finally, the RO should take this opportunity to obtain any and all pertinent VA treatment records that have not yet been associated with the claims file. 
	
Accordingly, the case is REMANDED for the following action:

1. Obtain any available personnel records relating to the Veteran's dismissal or discharge from Reserve service.

2. Obtain any and all pertinent VA treatment records that have not yet been associated with the claims file.  

3. Upon receipt of any new records, schedule the Veteran for an appropriate VA examination for his claim for service connection for PTSD.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed PTSD.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all psychiatric disabilities and determine whether he has a diagnosis of PTSD in accordance with the criteria set forth in the DSM-IV.  Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's psychiatric disabilities or PTSD had its onset in service, or is otherwise related to service.
      
It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the SOC.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


